Citation Nr: 1136620	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-28 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a variously diagnosed psychiatric disability (to include posttraumatic stress disorder (PTSD) and relational problem not otherwise specified (NOS)).  

4. Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1979 to November 1982, with subsequent Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  The Veteran's claims file is now in the jurisdiction of the Reno, Nevada RO.   

The issue pertaining to psychiatric disability was adjudicated as limited to the diagnosis of PTSD.  In accordance with the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), it has been recharacterized to encompass all psychiatric disabilities diagnosed.

The claims for service connection for a psychiatric disorder and for PTSD are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC and are addressed in the REMAND section of this decision.  VA will notify the Veteran if further action on his part is required.




FINDING OF FACT

There is competent evidence relating the Veteran's bilateral hearing loss and tinnitus to service.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were incurred as a result of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the current appeal, the Board has considered whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).    Here, given the Board's fully favorable disposition of the matter on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Before service connection may be granted for hearing loss, that loss must be of a particular level of severity.  For purposes of applying the laws administered by the VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the present case, the Veteran's service treatment records are negative for both bilateral hearing loss and tinnitus.  Audiograms from an October 2008 VA audiological examination do confirm bilateral hearing loss for purposes of 38 C.F.R. § 3.385.  The examiner who conducted this examination found that hearing loss and tinnitus were at least as likely as not caused by noise exposure since service, citing to a period of exposure to hazardous noise levels.  The examiner further noted that tinnitus began in 1981.  The claims file also includes an October 2008 VA ear disease examination report and supplemental opinion from November 2008 suggesting that hearing loss was not caused by service.

Given the above opinions, the Board is entirely satisfied that tinnitus was caused by service.  The evidence is in relative equipoise as to whether bilateral hearing loss was caused by service; both examiners based opinions upon a claims file review.  Resolving all doubt in favor of the Veteran, the Board finds that service connection is established for both bilateral hearing loss and tinnitus.  The claims are thus granted in full.  38 U.S.C.A. § 5107(b).  




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  


REMAND

A December 2003 letter indicates that the Veteran was represented by an attorney for a social security disability benefits claim.  A July 2005 VA outpatient treatment record reflects that the Veteran was in the middle of an "SS claim."  The evidence of record does not contain any Social Security Administration (SSA) records, and there is no indication such were sought.  Accordingly, records and examinations considered in the SSA determination in conjunction with the Veteran's benefits determination may contain pertinent information, and must be secured.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Nothing in the evidence of record indicates which disabilities his SSA claim was based upon; hence, these records must be obtained with regard to both remaining claims on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (in uncertain cases or where there is a reasonable possibility that records are relevant to a claim, VA must assist the claimant in obtaining the records).  

To date the RO has only adjudicated and developed for appellate review the claim for service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009) the United States Court of Appeals for Veterans Claims (Court) held, in essence, that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for psychiatric disability(ies) other than PTSD is/are part and parcel of a service connection for PTSD claim.  In light of the diagnosis of relational problem NOS (and the Veteran's testimony that he has been diagnosed with depression and anxiety), and as the RO has not developed or adjudicated the matter of service connection for psychiatric disability other than PTSD, the Board must remand this matter for such action.

Additionally, at the August 2011 video conference hearing the Veteran testified that he received mental health care as a dependent at an Army clinic at Ft. Richardson, Alaska in 1984 or 1985.  The evidence of record does not reveal that these records have been sought.    

Accordingly, the case is REMANDED for the following:

1. The RO/AMC must furnish a 38 C.F.R. § 3.159(b) notice letter to the Veteran addressing the expanded claim for service connection for a psychiatric disorder, to include PTSD.

2. The RO/AMC should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for the disabilities at issue from March 2010 to the present.  Any negative responses received should be associated with the claims file.  

3. The RO/AMC should conduct a search for records of dependent mental health treatment the Veteran received at an Army Clinic at Ft. Richardson, Alaska in 1984/85.  If needed, he should be contacted to provide more specific details to effect the search.  Any negative responses received should be associated with the claims file.  

4. The RO/AMC should obtain from the SSA a copy of any decision, either granting or denying a claim by the Veteran for Social Security disability benefits, as well as copies of any and all medical records or examinations underlying such determination.  Associate all obtained records with the claims file.  If the records are not obtainable, associate documentation, including negative replies, of VA's efforts to obtain the records.  

5. The RO/AMC must arrange for a VA psychiatric examination of the Veteran to determine the nature and likely etiology of his psychiatric disabilities.  The examiner must review the Veteran's claims file in conjunction with the examination.  The examination and the report thereof must be in accordance with DSM-IV.  Following examination of the Veteran, and review of his pertinent medical history the examiner should provide an opinion that responds to the following questions:

a. Please identify (by medical diagnosis) each and every psychiatric disability found.

b. As to each chronic psychiatric disability diagnosed, please indicate whether it is at least as likely as not (a 50% or greater probability) that such is related to the Veteran's active service?

The examiner must explain a rationale for all opinions offered.

6. The RO/AMC should then re-adjudicate the claims.  If any remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


